            Case 1:18-cv-03074-CRC Document 49 Filed 09/01/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 YANPING CHEN,

                 Plaintiff,

        v.
                                                         Civil Action No. 1:18-cv-3074-CRC
 FEDERAL BUREAU OF
 INVESTIGATION, UNITED STATES
 DEPARTMENT OF JUSTICE, UNITED
 STATES DEPARTMENT OF DEFENSE,
 and UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY,

                 Defendants.



                  CONSENT MOTION TO EXTEND DEADLINES FOR
              DISCOVERY RELATED TO ECONOMIC DAMAGES EXPERTS

       Plaintiff Yanping Chen moves to extend by three weeks the current deadlines for

discovery related to economic damages experts. Defendants Federal Bureau of Investigation,

U.S. Department of Justice, U.S. Department of Defense, and U.S. Department of Homeland

Security (“Defendants”) consent to this requested extension. This request is supported by good

cause, as set forth below:

       1.       On March 11, 2020, the Court issued a scheduling order setting July 9, 2020 as

the deadline for Proponent’s Rule 26(a)(2) Statements and August 10, 2020 as the deadline for

Opponent’s Rule 26(a)(2) Statements. ECF No. 18.

       2.       This Court extended the deadline several times at the request of the Parties due to

delays in discovery responses from COVID-19 and ongoing negotiations between the Parties



                                                 1
            Case 1:18-cv-03074-CRC Document 49 Filed 09/01/21 Page 2 of 3




over the scope of discovery. See, e.g., Minute Order (July 2, 2020), Minute Order (Aug. 27,

2020), Minute Order (Mar. 25, 2021).

       3.       Most recently, pursuant to Defendants’ motion, ECF No. 47, the Court issued a

minute order on June 14, 2021, setting September 3, 2021 as the deadline for Proponent’s Rule

26(a)(2) Statements and October 1, 2021 for Opponent’s Rule 26(a)(2) Statements. The Court

also set November 1, 2021 as the close of fact discovery.

       4.       The Parties have continued to serve and respond to discovery requests, as well as

to negotiate in good faith over the scope of discovery.

       5.       In order to provide sufficient time to analyze and incorporate recent financial data

that non-party the University of Management and Technology anticipates producing, Plaintiff

respectfully requests that the Court extend by three weeks the deadline for Proponent’s Rule

26(a)(2) Statements with respect to any economic damages experts, to September 24, 2021.

Plaintiff does not seek to extend the deadline as to any other type of expert. Plaintiff also

requests that the deadline for Opponent’s Rule 26(a)(2) Statements be extended by three weeks,

to October 22, 2021, with respect to any economic damages experts.

       6.       In addition, in light of these requested extensions of the disclosure deadlines for

economic damages experts, Plaintiff also requests that the Parties be permitted to take the

deposition of any economic damages experts after the close of fact discovery on November 1,

2021, but no later than November 22, 2021. Plaintiff does not seek to extend the deadline for

fact discovery more generally.

       7.       In accordance with Local Civil Rule 7(m), the Parties have conferred and

Defendants consent to Plaintiff’s request. This extension will not affect any other deadlines.




                                                  2
         Case 1:18-cv-03074-CRC Document 49 Filed 09/01/21 Page 3 of 3




       WHEREFORE, Plaintiff respectfully asks that the Court grant this motion and extend the

deadline for Proponent’s Rule 26(a)(2) Statements with respect to economic damages experts to

September 24, 2021, and for Opponent’s Rule 26(a)(2) Statements with respect to economic

damages experts to October 22, 2021; and permit the Parties to take the deposition of any

economic damages experts after the close of fact discovery on November 1, 2021, but no later

than November 22, 2021.



       Dated: September 1, 2021

                                                   /s/ Matt Jones

                                                   Matt Jones (D.C. Bar No. 502943)
                                                   Patrick Carome (D.C. Bar No. 385676)
                                                   Jessica Lutkenhaus (D.C. Bar No. 1046749)
                                                   Wilmer Cutler Pickering Hale and Dorr LLP
                                                   1875 Pennsylvania Avenue, NW
                                                   Washington, DC 20006
                                                   Tel.: (202) 663-6000
                                                   Fax: (202) 663-6363
                                                   matt.jones@wilmerhale.com
                                                   patrick.carome@wilmerhale.com
                                                   jessica.lutkenhaus@wilmerhale.com

                                                   Counsel for Plaintiff




                                               3
